DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, tetrafluoroborate, urea, HCl and quartz in the reply filed on 8/4/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. 

Priority
The claims have a priority date of the filing of the PCT: 3/28/19

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/22 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11-12, 14-17 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Gill (US 2017/0051198).
Gill discloses treating subterranean formations with an acid composition that comprises a salt of a nitrogen base having a fluoro inorganic anion (abstract).  The salt of a nitrogen base is exemplified to be urea tetrafluoroborate [0067] anticipating this element.  The composition may further include an acid such as formic acid [0031].  Picking one element from a list of possible additional elements (an acid) is held to be anticipated by the Office.  The composition treats sandstone formations [0014], thus meeting the formation rock treatment of claim 1.  Elements anticipate all the requirements of claim 1.  The well may be a geothermal well [0013], such is picked from a small list of possible formations to treat, thus such is anticipated, as required by claim 2.  Elements above meet the requirements of claims 3-7, 9.  The composition is implicitly used to dissolve the sandstone [0012, 0014], as required by claim 11.  Silicates are exemplified to be solids that are tested to be dissolved via the composition [0068], as required by claim 12.  Corrosion inhibitors may be added [0047] and soaking techniques may be used during treatment [0025], both are selected from small lists of possible elements, anticipating such.  Elements of claims 16, 17 are met by elements above.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill.
Gill includes elements as set forth above.  Alternative to the picking/anticipation positions over the geothermal well, the corrosion inhibitor and the soaking technique, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).  The use of the elements above in combination with an acid and urea fluorotetraborate are prima facie obvious.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Fuller (US 2009/0042748).
Gill includes elements as set forth above.  Gill discloses the use of salts of a nitrogen base having a fluoro anion and and acid such as formic acid.  Gill does not disclose how much of said acid may be used therein.
Fuller discloses methods of acidizing sandstone (title), the same type (sandstone) and affect (acidizing) as Gill.  Fuller discloses the use of aqueous based compositions with fluoride sources (abstract).  The fluoride source may have a fluoro anion such as tetrafluoroborate [0012], overlapping the same anion as Gill.  The composition may further include an acid such as formic acid [0025] in amounts ranging 5-30 wt% of the composition [0030].  Thus, the composition is very similar in use, chemistry and affect as Gill.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Gill the use of 5-30 wt% of the organic acid, as taught by Fuller, since it is recognized in the art as being suitable for the intended use thereof.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  Such also combines prior art elements according to known methods to yield predictable results (MPEP 2143A) and/or is obvious to try from a predictable solution (MPEP 2143E).
Gill discloses the urea tetrafluoroborate to be included in amounts ranging 5-90 wt% [0023], thus the wt% above render prima facie obvious the requirements of claim 10.  See In re Wertheim.

Claim(s) 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill as evidenced by, or, in view of Rae (US 2005/0016731)
Gill includes elements as set forth above.  Gill discloses treating sandstone formations.  Rae is used as evidence in [0002] that sandstone formations are composed of 50-70% quartz particles.  Thus, implicitly meeting claim 12.  Alternative, the use of treating sandstone formations comprising quartz is prima facie obvious since it is a known type of sandstone formation in the art.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  

Claim(s) 1, 3, 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 2009/0042748).
Fuller discloses methods of acidizing sandstone (title).  The method includes injecting an aqueous composition and a fluoride source into a sandstone formation (abstract).  The fluoride source may be ammonium tetrafluoroborate [0012], meeting the claimed salt of a nitrogen base having a fluoro inorganic anion.  The composition may further include an acid such as HCl or formic acid [0025].  The organic acids are added in amounts ranging 5-30 wt% [0030] and the fluoride source is added in amounts ranging 0.5-6 wt% [0013].  [0050] is evidence that it is known that sandstone has quartz therein.  [0012] discloses dissolving portions of the minerals in the matrix (e.g. the formation).  [0028] discloses the use of corrosion inhibitors.  Soaking techniques for using the composition are exemplified in [0047] and it is noted that injection would implicitly require an injection pump.  Elements above thusly render prima facie obvious (in light of the picking and choosing of elements), claims 1, 3, 7-17.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Gill.
Fuller includes elements as set forth above.  Fuller discloses acidizing sandstone formations with a tetrafluoroborate compound and acid such as formic acid.  Fuller does not disclose such to be a geothermal well.
Gill includes elements as set forth above.  Gill discloses acidizing sandstone formations with a tetrafluoroborate compound and an acid such as formic acid.  Gill discloses other types of formations that may be used to include geothermal formations [0009].  Gill thusly teaches the types of formations to function equivalently for acidizing compositions comprising a tetrafluoroborate compound and an acid such as formic acid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Fuller the use of the composition in geothermal formations (wells), as taught by Gill, since they are taught in the art to be functionally equivalent formations for treating with tetrafluoroborate and acid acidizing compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766